 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDTomco Studs Co.,Inc.andLocal 29, InternationalWoodworkers of America-,AFL-CIO.Case18-CA-2406March 18,1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 18, 1967, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take, certain af-firmative,action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand supporting brief'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers, in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbrief, and the entire record in the case, and herebyadopts the findings, conclusions,2 and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The Respondent excepts to the Trial Examiner'sfinding that the interrogation of employee Johnsonby supervisor Tomlinson, Jr., violated Section8(a)(1) of the Act. We find merit in Respondent'sexception.As more fully set forth in the TrialExaminer'sDecision, the Union filed an election petition onMarch 15, 1967. Shortly after that date, the dis-criminatee herein, Johnson, and another employee,Curtis, were in the Respondent's office onbusiness.As they were leaving, Johnson invited Tomlinson,Jr., to buy them a drink at a local tavern and Tom-linson "accepted." That Tomlinson was aware thatthe Union's petition was pending is evidenced bythe fact that the employees had just seen a copy onhis desk. At the tavern, during the course of generalconversation Tomlinson asked Johnson what he'The Respondent's request for oralargumentis hereby denied as, in ouropinion, the record and brief adequately present theissues andpositions ofthe parties'The Respondent has excepted to the credibility findings made by theTrial Examiner It is the Board's established policy, however, not to over-knew about the Union. Johnson responded freely,and Tomlinson then- asked what the Union woulddo -for the employees, to- which Johnson answeredthat it would seek a raise in pay and a few-fringebenefits including an insurance program. The sub-ject was pursued no further by Tomlinson. In viewof the total circumstances of the case, including thependency of the recently filed petition, the natureof. the discussion, the social character and locationof the event, and the fact it was initiated by the em-ployees, we do not find that the interrogation wascoercive and shall dismiss the complaint insofar asit alleged that the Respondent thereby violated Sec-tion 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National- LaborRelations Board adopts as its Order the Recom-mended , Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Tomco Studs Co., Inc., Superior, Wisconsin, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as so modified:1.Delete paragraphs 1(a) and (b) and insert thefollowing new paragraph 1(a):Discouragemembership in Local 29, Interna-tionalWoodworkers of America,, AFL-CIO, or anyother labor organization, by discriminatorily layingoff any of our employees or by discriminating inany other manner in respect to their or tenure ofemployment, or any other term or condition of em-ployment.2.Reletter paragraph 1(c) as 1(b) and make thefollowing changes therein:(a) In the first line, delete the words "in anyother manner" and substitute "in any like or re-lated manner";(b) Change the period at the end of the para-graph to a comma and add the following: except tothe extent that such right may be affected by anagreement requiring membership in a labor or-ganizationasa condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.3. In the "Notice" make the following changes:(a)Delete the first two indented paragraphs ofthe "Notice" and substitute the following:WE WILL NOT discourage membership inrule a Trial Examiner's resolutions with respect to credibility unless theclear preponderance of all the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc ,91 NLRB544, enfd 188 F 2d 362 (C A 3) We find no such basis for disturbing theTrial Examiner's credibility findings in this case170 NLRB No. 48 TOMCO STUDS CO., INC.Local29,InternationalWoodworkers ofAmerica, AFL-CIO, or any other labor or-ganization, by discriminatorily laying off any ofour employees, or by discriminating in anyother manner in respect to their hire or tenureof employment, or terms or conditions of em-ployment.(b) In the second paragraph, first line, delete thewords "in any other manner" and substitute "in anylike or related manner,"'and change the period atthe end of the paragraph to a comma and add "asmodified in the Labor-Management Reporting andDisclosure Act of 1959."IT IS HEREBY FURTHER ORDERED that the com-plaint herein be, and it hereby is, dismissed insofaras it alleges that-the-Respondent engaged in unfairlabor practices other than those found herein bythe Board.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The principalissues herein are whether Respondent Tomco StudsCo., Inc., interrogated employee Robert A. Johnsonconcerning his union activities in violation of Sec-tion 8(a)(1) of the National Labor Relations Act,as amended, and also whether Respondent dis-criminately selected Johnson for a layoff during aplant shutdown and thereafter failed and refused toreinstate him to his former position for a period ofapproximately 1month after the plant hadreopened because of his union activities in violationof Section 8(a)(3) and (1) of the Act.Respondent's answer denies any unfair laborpractices as charged by the complaint in connec-tionwith Johnson's interrogation, layoff, anddelayed reinstatement to his former job. Theanswer, however, admits the alleged interrogation,but pleads in defense that it took place in a socialsituation and without any accompanying indicationof union animus by Respondent. The answer alsoadmits Johnson's layoff and delayed reinstatementafter the plant reopened, but pleads in defense thatRespondent- did not need Johnson's services duringthe period of the layoff and for a subsequent periodof about a month after it had restarted operationsat the plant.The complaint herein was issued on June 6,1967: The .case was heard on July 13, 1967, at Su-perior,Wisconsin. Counsel for General Counsel hasfiled a brief which has been carefully reviewed andconsidered. 'Upon the entire record and from his observationof the witnesses, the Trial Examiner makes the fol-lowing:'The complaint which shows a different spelling for Mr. Meierotto'sname was corrected at the hearing by oralamendmentto that shownherein.FINDINGS OF FACT4291.THE BUSINESS OF THE COMPANYRespondent, Tomco Studs Co., Inc., is a Wiscon-sin corporation with principal place of business atItasca,Wisconsin: It maintains and operates a sawmill at Superior, Wisconsin, where it processes logsinto 2 by 4's. For the calendar year 1966, Respond-entmade purchases of more than $50,000 fromoutside the State of Wisconsin. In the same year,Respondent's sales to customers situated outsidethe State of Wisconsin exceeded $50,000. Byreason of these facts, Respondent is an employerengaged in commerce within the meaning of Sec=tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONLocal 29,InternationalWoodworkers of Amer-ica,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Tomco sawmill at Superior commencedoperation in the spring of 1964. The Company isunder the control of Kenneth D. Tomlinson, its vicepresident, who owns 60 percent of its outstandingstock.Tomco is 1 of some 10 sawmills and re-lated operations in a number of States, under Tom-linson'sownership or control, including TomlinsonLumber & Sales, Inc., of nearby Duluth, Min-nesota, which among its other operations functionsas the sales representative for Tomco's products.Tomco's first plant foreman or supervisor wasHal Andrus. Andrus left Respondent's employmentin November 1965. After a hiatus of several monthsin which the, plant does not appear to have had anyformal supervisor, William C. Meierotto' was hiredas plant foreman in the latter part of April 1966, byMr. Tomlinson and has served in that capacity at alltimes herein material.Mr. Tomlinson has a son named KennethThomas Tomlinson, commonly called Tom or Tom-my, to distinguish -him from his father whose firstname is also Kenneth. For purposes of conveniencethe father, will be referred to as Tomlinson, Senior,or the Senior Tomlinson, and his son as Tom Tom-linson,Jr., and sometimes as Tom. Tom, 27 yearsof age, commenced working in 1962-for his father'srelatedfirm,theaforementionedTomlinsonLumber & Sales Company, Inc., of Duluth. OnJanuary 1, 1967, Tom was sent by his father towork at the Tomco plant where he has been up tothe time of the trial herein in'July 1967, but he hasremained on the payroll of Tomlinson Lumber &Sales Company, Inc., and draws no compensationdirectly from Tomco. Tom was sent to Tomcobecause of his father's concern over the fact thatTomco' was operating at a loss and to see whatcould be done to make it a profitable operation. His 430DECISIONSOF NATIONALLABOR,RELATIONS BOARDadmitted duties at Tomco are to serve as its woodbuyer and to "observe and report production andproductivity of the people at the plant to hisfather."Respondent's original answer to the complaintadmitted that Tom is plant manager of Tomco, butits amended answer withdraws the admission, anddenies "that Kenneth Tomlinson, Jr., was a persondesignated as Plant Manager or had supervisorycapacity concerning the employment or termina-tion of employment of employees of the Respond-ent ...." At the hearing, Respondent's counsel inresponse to the Examiner's inquiry as to Tom'sstatus as a statutory supervisor in the light of theevidence adduced at the trial, stated: ". . . I think[from] a description of the work he has done wecan't very well deny [that] he [Tomlinson, Junior]had had supervisory positions over certain elementsof the operation, but as to general management,such as hiring and firing men, he had no superviso-ry control over those functions." The undisputedtestimony of employee Robert A. Johnson, the al-leged discriminatee, shows that Tomlinson, Junior,gave him instructions as to what to do and similarlydirected others in their work.Under all the facts of record including thosemore particularly delineated below, the Examinerfinds that Tomlinson, Junior, has been a "super-visor" at all times here pertinent within the mean-ing of Section 2(11) of the Act.Johnson, now 23 years of age, was employed byTomco in April 1964. Four other employees werealso hired at the same time. At the time of their hir-ing, the Company had only one employee. Tomco'sfull complement of employees during productionperiods varies between 10 and 12 men.Johnson was hired to operate a machine vari-ously called a clam or crane for the moving of logsaround the plant; this was his main but not exclu-sive,work during his 3-year tenure with Tomco.Johnson was extremely versatile in all the types ofwork performed at the plant. Next to operating theclam, his principal work was maintenance or therepair of machinery and welding. In addition, whennecessary he ran the edger, the planer, gradedlumber, operated the saw, the debarker, the fork-lift,scaled logs, and even did some office work.Because he could handle any job in the plant, hewas called upon from time to time to.substitute forabsent workers and to break in new employees. In1965 and 1966 when the plant was closed forproduction for the winter months of January,February, and March and the employees were laidoff, Johnson was retained because of his mechani-cal skill for maintenance work and to unload logsdelivered to the plant. His time during the plant'The recordis conflictingas to the rates of pay in effect in November1966 at the Tomco plant Johnson testified that the highest rate of pay,prior to Karjala's raise, was $2 an hour Tomlinson, Senior, on the otherhand, testified that about one-half of Tomco's employees were receiving$2 25 an hourat the timehe raised Karjala's hourly rate to $2.25 From thefact as setforth above that a group of employees headed by Lesshutdowns was about equally divided between thesetwo jobs.1In late 1964 the Carpenters Union, (not theUnion involvedherein),began a campaign to or-ganizethe Tomco plant. Johnson signed a unioncard but was not otherwise active in the campaign.An employee by the name of Richard Lundeen wasthe chief activator for the Carpenters Union'. SometimeinDecember 1964 that union succeeded inwinning anelection to represent the` Tomco em-ployees.Almost immediately thereafter, Tomcoshut down for the winter and laid off all plant em-ployees except Johnson and one other. When theplant was reopened for production -3 ' months later;none of the employees who were laid off, includingLundeen who, wanted to return, were recalled. Not-withstanding the fact that the Union had been cer-tified as the exclusive representative of Tomco'splant employees, no bargaining took place after theelection between the Union and Respondent. TheExaminer infers and finds that this failure on thepart of the Carpenters Union toinitiatebargainingwith Respondent was brought about by the Com-pany's 3-month shutdown of its plant shortly afterthe election and its failure to recall any of the em-ployees it had laid off when it restarted productionin thespringof 1965. The long shutdown and thehiring of a new crew of employees when the plantwas reopened had the effect of nullifying the Unionas aneffective representative. 'Johnson started his employment at Tomco in1964 at a wage scale of $1.75 per hour -andreceiveda raise to$2 an hour about a year later.In mid-November 1966, Tomlinson, Senior, gaveanother Tomco employee, Ervin Karjala, employedas an edger,a raisefrom $2 an hour to $2.25. Atthe time of thisraise no one elsein the plant wasreceiving more than $2 an hour.' When the news ofKarjala'sraisebecame known to the employees inthe plant, a group of them headed by Johnson andLes Kirschbaum met with Tomlinson, Senior, anddemandedwage raises,particularly for Johnsonbecauseof his recognized ability, and certain fringebenefits, including hospitalization insurance. At themeeting which took place during working hours ona Friday,itwasagreed at Tomlinson's request thatthere be a further meeting on the employees' de-mands Saturday night. But after the meeting brokeup, the employees concluded among themselvesthat nothing would come of their demands if theyreturnedto work and accordingly they quit for theday. The next morning Kirschbaum called Tomlin-son to informhim of their decision not to return towork until they had their further meeting with him.Tomlinson sought to put the meeting off- for aweek, but finally agreed to meet with the men theKirschbaum and Johnsoncalled on Tomlinson, Senior, forsimilar raises forthemselves and certain fringe benefits when theyheard aboutKarjala'sraise, and also based on demeanor and factors,the Examinercredits John-son's testimony that the highest hourlypay at theplant prior to Karjala'sraise was $2 an hour TOMCO STUDS CO., INC.431next day, Sunday. At the Sunday meeting, Tomlin-son reluctantly granted Johnson his 25-cent-per-hour raise and the men returned to work the nextday.Floyd Hicks is an organizer for the Union hereinvolved. In February 1967 Hicks received wordthat the employees at Tomco desired to organize.On February 13, 1967, Hicks met at a tavern withJohnson and Kirschbaum and another employee bythe name of Ernest Thompson. At the meetingplansfororganizing theTomco plant werediscussed and Hicks passed out union cards for dis-tribution at the plant. The three Tomco employeesmet again with Hicks on February 27 when they in-formed him that they had been unable to get suffi-cient cards signed as yet but would call him whenthey did. On March 11, 1967, Johnson, pursuant toprior arrangement, went to a restaurant to meetwith Hicks and turn over to him the signed unioncards that he and others had secured from the em-ployees at the Tomco plant. At the restaurant John-son saw a Tomco employee whom he knew washostile to the Union, and out of caution he did notawait the arrival of Hicks in order not to be seenwith him, but instead left the cards with the tavernkeeper for delivery to Hicks. Johnson later calledHicks by telephone at the restaurant, explained whyhe did not wait for him at the restaurant, and askedhim to pick up the union cards from the tavern'sproprietor. These cards included the cards of John-son and Kirschbaum. Johnson himself had obtainedthe signatures of five employees.Some 5 days later on March 16, 1967, Hicks fileda petition for an election with the Board on thebasis of the signed union cards turned over to himby Johnson. Shortly after the filing of the petition,Johnson and another employee, Myron Curtis, hadoccasion to drop in at the plant's office at the endof the workday to make use of the telephone. Whilein the office, Johnson noticed a copy of the electionpetition on the desk of Tom Tomlinson, Jr. Whenleaving Johnson jokingly invited Tomlinson, Junior,to buy them a drink at a nearby tavern. At thetavern during the course of a general conversation,Tomlinson asked Johnson what he knew about theUnion. Johnson openly told Tomlinson, or Tom ashe is called by the employees, that Hicks had cometo him for assistance in organizing the plant, that hehad agreed, and that he passed out union cards .tohis fellow employees at the plant. Tom also askedwhat the Union would have to offer the employees.Johnson answered that the Union would seek araisein pay and a few fringe benefits,including aprogram of insurance. The subject was thendropped.The plant was closed without prior notice to theemployees on Monday, April 3, for the installationof conveyors, the painting of equipment, and othermaintenance work, and was reopened for full-scaleproduction on April 19.3 A rumor circulated amongthe employees about the forthcoming shutdown be-fore it actually took place. A week before the shut-down Johnson received a confirmation about theshutdown from Tom. Upon hearing that, he offeredto paint the equipment at the plant during the shut-down with a sprayer he owned. Tom agreed. At theend of the week just before the shutdown, Johnsonagain asked Tom if he wanted him to bring hissprayer to the plant and was instructed to bring it insometime in the following week. About this time,Tom's father, Tomlinson, Senior, who had been inFlorida for his usual winter vacation, returned toSuperior and made his appearance at the Tomcoplant.Tomlinson, Senior, had been out of townwhen Tom had interrogated Johnson about what he"knew" about the Union.When Johnson reported to work the followingMonday, April 3, he found a notice posted on theemployee bulletin board listing the names of fivemen scheduled to work that week. The notice statesthat "Anyone not on thislist islayed off untilfurther notice." Johnson's name was not on the list.Fivemen, including Johnson, were laid off. Thenotice bore the initials of Tomlinson, Junior.On Thursday, April 6, when Johnson called atthe plant to pick up his paycheck, he asked Tomwhen he would be recalled. He was told that hewould be called in about a week or two. ThereafterJohnson spoke to Tom about his recall every weekand always received the answer that he (Tom)"didn't know." When the plant was reopened foroperation on April 19 and Johnson was still not re-called, Johnson told Tom that he "considered"himself fired. Tom agreed, but referred him to hisfather.'Prior to the shutdown of the plant on April 3, theUnion as heretofore noted had filed a petition foran election on March 16.5 On April 20 the Union'The finding that full-scale production was restarted at the plant onApril 19 is based on testimony showing that this was the date when Re-spondent'began to move logs from the millyard to the skidway as this isthe initial operation which starts the manufacturing process of convertingthe raw logs into 2 by 4's Without this operation there can be no produc-tion. The operation was performed by Myron Curtis As will be shown inmore detail below, Curtis was hired to perform this function shortly be-fore the shutdown of April 3 His testimony shows that when he was re-hired on April 19, he was put to the same work The record as a wholefurther supports the conclusion that with Curtis' return to his job onApril 19, full-scale operation of plant started'The abovefinding on the discharge of Johnsonisbased onthe jointtestimonyof Tom Tomlinson,Jr, and Johnson When youngTomlinsonwas asked on cross-examination,"Who made the decision that he [John-son] was fired"" Tom replied, "My father did." The fact that Johnson'sdischarge had been decided by the elder Tomlinson, although Johnsonnever received any direct word about this fromthe seniorTomlinson, isalso circumstantially deductible from Respondent's failure to recall himfor more than a month after the plant reopened Under these circum-stances, the denial by the senior Tomlinson in his testimony that he hadnot determined on Johnson's discharge during his long layoff is not cred-ited.The record as a whole compels the inference thatJohnson's recall asof May 22 was induced by the filing of the Union's unfair labor chargesagainstRespondent for failure to recall Johnson Young Tomlinson'stestimony shows that the decision to recall Johnson was his father's'Official notice is taken of the representation proceeding in Case18-RC-7095 pursuantto motionof counsel for General Counsel 432DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled charges with the Board that-Johnson had beendiscriminately laid off because of his, union activi-ties. Johnson was recalled on May 22 but voluntari-ly relinquished,his job with Tomco 2 days later totake employment elsewhere.In the election held onJune 1 pursuant to the Union's petition,the Unionlost the election by reason of an even vote of fourto four.At the time of'the election,Johnson was nolonger in Tomco's employment and one employeedid not vote.In the last part of March just prior to the Aprilshutdown,the Company hired the aforementionedMyron Curtis,commonly known as Mike, to movelogs from the millyard to the skidway in the plant.This was the same work that Johnson had beendoing since the beginning of his employment withTomco in addition to welding and maintenance, aswell as pinch hitting on all other jobs in the plant asrequired.Mike used his own truck and a specialloader for the log moving within the plant whereasJohnson had used the Company's clam or crane asa loader.Respondent discovered that Mike by theuse of his truck and loader could unload logs inabout a-third of the time required by the clambecause the -latter,unlike the mobile loader on Cur-tis' truck,was a stationary piece of equipment.During the last week of work prior to theApril 3,1967, shutdown Johnson,who had been originallyhired to do the work Curtis was now doing, wasgiven the job of operating the head sawingmachine.When the plant shut down,both Johnsonand Curtis were laid off. When the plant wasreopened for production on April 19,Curtis wascalled back to,again do Johnson's old job for whichhe used his truck and loader as he had before the-layoff.Curtis'regular employment for many yearshas been with the- McCabe logging Company's Inhis regular employment,Curtis hauls logs from un-disclosed points to the Tomco plant with his ownequipment, with payment on a cord basis. This em-ployment is interrupted during the spring seasonwhen heavy hauling over the roads is prohibited. Itwas during such a road restriction period in thespring of 1967 that Curtis went to work temporarilyfor Tomco.Curtis went back to his regular employment withMcCabe Logging Company on May 22 when thespring highway restrictions on heavy loads werelifted.Tomco recalled Johnson on the same day tohis original principal job of moving logs from themillyard to the skidway,but he was now given atruck.and loader similar to Curtis'to do the job.The testimony of Plant Manager Meierottoestablishes that he hired three new employees whenproduction was restarted at the plant on April 19.Two, ofthese employees had never worked forRespondent before and the third had worked forTomco some time in the past and had quit. These'Tom McCabe is president of McCabe Logging Company and is also anofficer and 40 percent owner of Tomco Tomlinson, Senior, has no finan-cial interest in McCabe Logging Companymen were hired in addition to the recall of all of theemployees who had been laid off and were stillavailable, except that Johnson was not recalled asheretofore noted, untilMay 22, although he wascapable, of doing and handling any type of workcalled for at the sawmill.David Worsley was one of the five employeeswho was not laid off during the plant shutdown ofApril 3 to 19. Prior to the shutdown, Worsley's jobwas "piling lumber." During the shutdown, he wastrained to operate the head saw machine and wasengaged in doing this when the plant reopened onApril 19. This was the work that Johnson had beendoing during the week before the plant shutdownwhile his former principal job of moving logs withinthe plant to the skidway had been given to MikeCurtis.At the hearing both the older and younger Tom-linson denied that Johnson's known union activitiesin seeking to organize the plant had anything to dowith his layoff in 1967, Johnson's first layoff sincehe started working for-Tomco in 1964. They alsodenied that the Company's failure to recall Johnsonfor a month after the plant reopened on April 19had any connection with Johnson's union activities.Various reasons were assigned by witnesses in be-half of Respondent for Johnson's layoff and the factthat he-was not recalled for a month after the planthad reopened. Plant Foreman Meierotto gave nospecific reason as to why Johnson .was selected forlayoff, except for his general statement that he kepton the five employees he considered most reliable.His testimony shows that Johnson was the most ver-satile employee in the plant, that he "was a guy thatcould do most any kind of work," and that he usedJohnson to break in new employees on whateverjobs they were hired for at the plant., His only criti-cism of Johnson was the rather mild one that John-son was somewhat careless about putting toolsaway when he was through with a job. Meierottogave no reason for not recalling Johnson until aftera month had elapsed after the plant's reopening,although his own testimony shows that he hiredthree new employees when the plant was reopened.Meierotto disclaimed any knowledge of union ac-tivity at the plant until after the plant's shutdownwhen he said he heard about it for the first timefrom young Tomlinson.Meierotto's testimonyshows a notoriously bad memory for dates, as hecould not remember whether the plant, which ac-tually shut down on April 3, closed up in, April orMay, although he was testifying in this proceedingonly some 3 months from the actual closing of theplant in April. Because of this factor and from therecord as a whole it is found that Meierotto hadknowledge of the Union's petition for an electionand Johnson's union activities in organizing theplant well prior to Johnson's layoff on April 3. It isfurther found that Meierotto gave no substantiallycredible reason for the layoff of Johnson, his mostknowledgeable and versatile plantwide worker, on TOMCO STUDS CO., INC.433April 3, and no reason at all for his failure to recallhim until more than a month had elapsed after theplant had reopened on April 19.Young Tomlinson, who was his father's represent-ative in the management of the plant, did not in histestimony offer any directly explicit reason for theselection of Johnson for layoff in April 1967,although Johnson had been retained in all previouslayoffs, or why Johnson was kept waiting for a littleover a month after the plant reopened before hewas recalled, particularly in view of the fact thatthe Company had hired three new employees whenthe factory reopened after the April 3 shutdown.Young Tomlinson's chief criticism of Johnson,presumably in explanation for his layoff, was John-son'salleged attitude of not giving a "damn" abouthiswork or his employer's interest. Tomlinson'schief testimony in support of this criticism was hisclaim that Johnson had a record of being excessive-ly tardy in reporting to work in themornings. ButTomlinson's father creditably and unequivocablycontradictedhis sonon this charge by his testimonyinwhich he stated, "In my opinion he [Johnson]was more reliable than the average of being there,he had less days of absence than others did. Histardiness in the morning, I didn't notice that to anygreat issue...." The fact that Johnson's "tardi-ness"record really had nothing to do with his layoffis further established by the fact that another em-ployee, Richard Feitner (misspelled in Respond-ent's Exhibit 1 as Fichtner), was not laid off dur-ing theApril plant shutdown, despite the fact thathe hada serioustardiness record. Young Tomlin-son also criticized Johnson for his "shoddings."When asked under cross-examination for what hemeant by this term, he replied, "Well I am talkingin generalterms," such as, "he [Johnson] wouldtrip over something before he would pick it up, thatkind of shoddings." When pressed for specific ex-amples of things Johnson should have done and didnot,Tomlinson could recall only two such in-cidents.One was that Johnson and another fellowworker had taken too long to do a certain mechani-cal repair job, but Tomlinson admitted that the jobwas difficult and that Johnson and his helper werenot professional mechanics. The other complaintwas that Johnson on one occasion failed to carryout one of his work instructions, but Tomlinson'sown testimonysuggeststhat this was because PlantForeman Meierotto had instructed Johnson to dosomeother work that day.The senior Tomlinson testified that before leav-ing town onFebruary 24, 1967, for his annualFlorida vacation, 'he' gave Plant Manager Meierottoblanket authority to make whatever layoffs werenecessary in connection with the forthcoming shut-down of the plant without specifically naming anyemployees, but suggested to him that he choose forlayoffs the "non-producers." He stated, however,that',Meierotto was aware of his opinion that John-son was "not a reliable producer." But Tomlinson'sown testimony, both under direct and cross-ex-amination, shows on the contrary that he regardedJohnson as his most valuable employee. His onlycriticism of Johnson was that he was somewhatnegligent in taking care of tools and that his at-titude at times was not satisfactory in that "hedidn't appear to be happy with his job and he didn'tappear to be interested in production." But in hisforthright asset appraisal of Johnson, Tomlinsonalso said that, "He had many assets.... He learnedto operate machines better than the average, hehad very good coordination.... He in my opinionwas more reliable than the average ... in getting towork on time . . . . " Asked on cross-examinationhow Johnson fitted into the general operation ofthe plant, Tomlinson said, "That was his [John-son's]main job, he was the only one that operatedthe plant. There wasn't any fill-in for him. He wastrained on it and was there and he was the only oneto operate the plant. He was capable of- operatingthe head rig, he was capable, of operating the de-barker. He [Johnson] testified that he was a planerman, but he isn't ... but of these other jobs in thesawmill he did very well at." Forgetting his earliertestimony under direct examination that Johnsonwas not a reliable producer, Tomlinson, undercross-examination admitted that Johnson "wasmore reliable than ... [his] average employee." OnFebruary 7, 1966, Tomlinson wrote to the localSelective Service Board asking for Johnson's defer-ment on the ground that he "has been trained astop mechanical man and is very essential to theoperation." He sent a similar letter to the draftboard on August 1, 1966.Tomlinson denied that the selection of Johnsonfor a layoff on April 3, 1967, and the failure ofRespondent to recall him until long after the planthad reopened was due to his union activities at themill.As proof of this, Tomlinson testified that inmid-November 1966 when his employees walkedout because of his refusal to give Johnson a 25-cent-per-hour raise, he had suggested to the menthat they organize and appoint a shop steward andthat one of the Tomco employees, the aforemen-tionedKirschbaum, was designated by the em-ployees to look into an insurance program for theemployees as a fringe benefit. Notwithstanding thisseemingly friendly gesture towards the organizationof his employees, Tomlinson's testimony undercross-examination as set forth below without anydoubts shows that he was and is adamantly opposedto having Tomco or any of his other 10 or moreoperations in various locations unionized:0. Did you ever make a statement at thattime or any other time in the presence of em-ployees that you could "buy unions for theprice of an ice cream cone?"A. I probably have....To complete that statement I said, "Youhave your wife picking your pockets, you havethe government skinning you, you have the350-999 0 - 71 - 29 434DECISIONSOF NATIONALLABOR RELATIONS BOARDboss skinning you, can you afford another one[the Union]?" That's what I told them....Q.What was the occasion for that?A.Well, this was my version. I am not say-ing I was against unions and that is definitelywrong, I was against union application in ourparticular plant, in our particular arrangement.Q.When did you say this?TRIAL EXAMINER: You are talking aboutTomco now?THE WITNESS: Yes, not just this one placebut everyplace.Going further, any of thestockholders we have in any of our firms areemployees.?Tomlinson, Senior, returned to the Tomco plantfrom his Florida vacation on March 28, 1967. Thiswas approximately 12 days after the Union hadfiled its petition of March 16, 1967, for an electionand some 10 days after the younger Tomlinson hadinterrogated Johnson about the Union and learnedof Johnson's active role in organizing the sawmill.The senior Tomlinson's return to Tomco on March28 preceded the plant's shutdown and layoffs ofApril 3, including Johnson's,' by at least a week.The record as a whole also shows that the seniorTomlinson was at all times in contact with theTomco sawmill from the date of his return to Su-perior on March 28 through May 22 when Johnsonwas finally recalled.Discussion and ConclusionsAs heretofore noted, the two issues in the caseare whether Respondent engaged in unlawful inter-rogation of employee Robert A. Johnson concern-ing his union activities' and whether Johnson wasdiscriminately selected for layoff during a plantshutdown and discriminately refused reinstatementfor a period of a month after the plant reopenedbecause of his union activities.Littleneed be said about the first issue asRespondent in its answer to the complaint admitsthe interrogation of Johnson by Tomlinson, Junior,the son of Respondent's vice president. Tomlinson,Junior, in his testimony also freely admitted the in-terrogation. Respondent's defense to the charge ofthe unlawful interrogation, as stated -in its answer,8is that the conversation in which the interrogationoccurred was "strictly" during the course of "a so-cial conversation" at a tavern and "any informationconcerning Unions divulged by Robert A. Johnsonwas done so in a completely free and voluntarymanner"; and that Tomlinson, Junior, "made nostatements, assertions or inquiries which would inany way constitute an unfair labor practice asclaimed." The defense is without merit as theyounger Tomlinson was sent "to Respondent's plantby his father, the major stockholder, ` as hisrepresentative to observe the operation of the plantand to report back what could be done to changethe losing operation of the sawmill to a profitableone.9 There can be no doubt under these circum-stances that the interrogation which brought forthinformation of a virtually certain eventual increasein labor costs through the unionization-of the plant,was reported by the son to his father, and that theinterrogation constituted an unfair labor practicedesigned to make available to the `Employer vitalinformation for use in interfering with, rest-raining,or coercing employees in the exercise of the rigisalso immaterial that the information elicited by theyoungerTomlinson from Johnson about theUnion's objectives in the sawmill took place in a so-cial conversation off the business premises afterworking hours, because otherwise the guarantees ofSection 7 could be thwarted by an Employer, con-trary to the clear intent of the Act, by the simpleexpedient of resorting to such interrogations afterworking hours at places removed from the workscene. It is similarly immaterial that young Tomlin-son made no comments to Johnson on the informa-tion he secured from him about the Union's objec-tives and Johnson's participation therein, as the in-terrogation by itself would have a tendency "to in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed in section 7."Moreover, the record on the second issue hereinsupports the inference here found that the informa-tion received by young Tomlinson from Johnsonabout the latter's union activities did in fact have adirect bearing on Johnson's selection for a pro-longed layoff.With respect to the second charge of the com-plaint that Johnson was discriminately selected forlayoff,Respondent's defense, as stated in itsanswer,' is that its sawmill "was shut down forrepairs and did not return to production until April24, 1967; that when production recommenced,Robert A. Johnson was not returned immediatelybecause there was no need for a clam, operatorwhich is the position he held with Respondent com-pany and that as soon as there was a need, he wasthen returned to work." This in effect is a -plea thatJohnson's selection for layoff during the plantclosedown and his prolonged layoff even,after theplantwas reopened was not discriminatorilymotivated but was motivated solely by businessreasons.'The above testimony supports the inference, here found, that Tomlin-son has utilized the device of making his employees at his various plantsstockholders or part owners in order to prevent incentive for the unioniza-tion of any of his factoriesThe Trial Examiner is necessarily confined to Respondent's answer andamended answer to the complaint for the statement of Respondent's theo-ries of defense, as the Company has not filed a brief, in all probabilitybecause its counsel was not authorized to do so' The record shows, as heretofore found, that Tomlinson, Junior, in addi-tion to ,his admitted authority to observe and report the operations of thesawmill to his father, also had the authorityto assignwork, and that in facthe functioned, as admitted in Respondent's original answer before theretracting amendment, as the sawmill's plant manager Under the recordTomlinson's status as a statutory "supervisor" under the definition thereofin Section 2(1 1) of the Act cannot be seriously questioned TOMCO STUDS CO.,The evidence does not support this defense, buton the contrary gives rise to strong inferences thatJohnson was selected for layoff during the plantshutdown and not recalled for a month after theplant reopened for full production because of hisactive part in organizing the sawmill. There can beno question of the Company's knowledge of John-son's union activities, as the younger Tomlinsonlearned about this from Johnson, himself prior tothe plant shutdown of April 3, 1967. Johnson, how-ever,had become suspect long before this inNovember 1966 when he caused a spontaneous em-ployee walkout over the elder Tomlinson's refusalto.grant Johnson a 25-cent hourly wage increase tomatch a recent wage increase given to another em-ployee. The workers walked out because of theirsympathetic recognition that Johnson was the manmost entitled to a wage increase by reason of his in-dustry and all-around ability in all phases of thesawmill's operations.The action taken by Respondent in selectingJohnson for a layoff during the April 1967 plantshutdown can only be explained by Respondent'sknowledge of Johnson's significant,role in organiz-ing the shop and its desire to rid itself of a unioncatalyst whose absence from the sawmill could andeventually did lead to the Union's loss of the Board-sponsored election.10 No credible business reasonhas been shown for Johnson's selection for layoff.Because of his recognized ability to handle anyoperation at the plant, he was the only one of twoemployees -retained in the two preceding annuallayoffs during plant shutdowns. In the 1967 shut-down, five employees were retained during theshutdown, but Johnson was left out despite hisacknowledged all-around ability and former deten-tions from prior layoffs for that reason. Prior to theshutdown, Johnson had gotten assurances fromyoung Tomlinson that he would be retained duringthe shutdown to paint company equipment with asprayer outfit he owned, but when the shutdownoccurred these assurances were not kept and hewas laid off. A week or two prior to the April 1967shutdown,Respondent hired a new man, theheretofore mentioned Mike Curtis, to do the workJohnson had been doing primarily during thepreceding years. This was the job 'of moving logsfrom the millyard to the plant's skidway. No ex-press testimony, was offered at the hearing as towhy this, work was reassigned to Curtis. During theweek preceding the ' plant -shutdown, Johnson wasgiven the job of operating the main saw in view ofthe fact that Curtis had taken over his principal job.During the, shutdown, one of the five employees,Worsley, who had not been laid off was trained tooperate the main saw and when the plant reopenedon April 19, he was given this assignment despitethe fact that Johnson was calling the-plant once orI"This fortuitousresult cameabout by Johnson's own self-termination ofhis employmentat Tomco's a week orso prior to the election whichINC.435twice a week to see when he could get back towork.When the plant reopened on April 19, theCompany hired three new employees, but still didnot recall the versatile Johnson. Two of Johnson'sspecial skills were that of mechanic and welder towhich in his 3 years of employment with Respond-ent he devoted almost as much time as to his clamoperation. The record shows that these skills arerelatively difficult to recruit in the Superior areawhere the Tomco plant is located, but Johnson wasnevertheless selected for layoff and was unable tosecure a recall for any type of employment, despitehishigh seniority with the Company, until aftermore than 30 days had elapsed after the plant'sreopening on April 19, 1967.There is no merit in Respondent's contentionthat Johnson was selected for layoff because he wasnot a "reliable producer." The testimony -of thesenior Tomlinson, Tomco's principal stockholder,belies this charge as he himself testified that John-son "was more reliable than ... [his] average em-ployee." The senior Tomlinson had twice written tothe draft board to urge Johnson's deferment on theground that Johnson ."has been trained as topmechanical man and is very-essential to the opera-tion." Under these facts we must look for a-motiveother than deficiencies in Johnson as a worker forhis selection for layoff and the fact that Respondentdid not recall him for more than a month after ithad reopened operations at the sawmill on April19,1967.The reason lies in the senior Tomlinson's deep-rooted hostility to the unionization of the Tomcosawmill, or for that matter, of any of the 10 or soother operations he controls, in other locations.DespitetestimonyshowingthatTomlinsonseemingly invited organization among his Tomcoemployees at the time the employees walked out ofthe shop in protest over Tomlinson's refusal to giveJohnson a 25-cent raise, the record clearly showsTomlinson's unalterable-opposition'to any organiza-tion of the employees in his Tomco operations.` Hisown testimony shows that he frequently told theTomco employees that he could "buy unions `forthe price of an ice cream cone." He explained thisremark at the hearing as meaning that he "wasagainst union application in'our particular plant[Tomco]." He extended this statement to includeopposition, to "union application," not only' toTom'co, but to all of his multifarious lumber opera-tions..In summary it is found and concluded thatRespondent discriminatorily selected Johnson forlayoff during its plant closedown of April 3 to 19,1967, and- discriminatorily delayed his recall formore than a month after the plant reopened-for fullproduction on April 1'9, 1967, in violation of Sec-tion 8(a) (3) and (1) of the Act.resulted in a tie vote offourto four, without Johnson's vote which must beinferred from the record would have been for the Union 436DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in sec-tion III, above, occurring in connection with theoperations of the Employer as described in sectionI,above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesobstructing commerce and the free flow of com-merce.V. THE REMEDYIthaving been found that the Respondent hascommitted certain unfair labor practices, it will berecommended that Respondent be ordered to ceaseand desist from such conduct, and to take certainaffirmative action designed to dissipate its/effects.As it has been found above that Respondent dis-criminatorily selected employee Robert A. Johnsonfor a,layoff during its plant shutdown of April 3 to19, 1967, and discriminatorily continued his layoffuntilMay 22, 1967, it will be ordered that Respond-entmake Johnson whole for any loss of paysustained by him between April 3 and May 22,1967, with backpay computed in the manner, setforth in F_W._ Woolworth Company,90 NLRB 289,with interest added thereto in the manner set forthin IsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings andupon the entire record in this case, the Trial Ex-aminer makes the following:CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of the Act.2.Local 29, InternationalWoodworkers ofAmerica, AFL-CIO, is a labor organization withinthe meaning of the Act.3.By interrogating employee Robert A. Johnsonas to what he knew about the Union and what theemployees expected to gain through the Union,Respondent violated Section 8(a)(1) of the Act.4.By discriminatorilyselectingthe said RobertA. Johnson for a layoff because of his union activi-ties duringRespondent's plant shutdown of April 3to 19, 1967, and by discriminatorily continuing hislayoff for thesame reasonafter the plant reopenedon April 19, 1967, and until May 22, 1967, theRespondent violated Section 8(a)(3) and (1) of theAct.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7)." In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-RECOMMENDED ORDERUpon the basis of the conclusions of law andupon the findings of fact and upon the entire recordin the case,it isrecommended that RespondentTomco Studs Co., Inc., its officerrs, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees as to what theyknow -about the above-named Union or any otherlabor organization engaged in organizational effortsat Respondent's plant and as to the advantages theyexpect to gain through such union organizations inamanner constituting interference, restraint, orcoercion in violation of Section 8(a)(1) of the Act.(b)Discriminatorily laying off any employeeswhile retaining other employees on its payroll dur-ing a temporary plant shutdown and continuingsuch discriminatory layoffs beyond the time theplant has reopened in violation of Section 8(a)(3)and (1) of the Act.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of the right to self-organization, to form, join,or assistlabor organizations, to bargain collectivelythrough representatives of their own choosing, andto engagein other concerted activities for the pur-pose of collective bargaining or other mutual aid ofprotection, or to refrain from any or all such activi-ties.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Make Robert A. Johnson whole for any lossof pay sustained by him between April 3 and May22, 1967, in the manner set forth in the section en-titled "The Remedy."(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful in comput-ing the amount of backpay due as herein provided.(c) Post at its place of business in Superior,Wisconsin, copies of the attached notice marked"Appendix."" Copies of said notice, on forms pro-vided by theRegionalDirector for Region 18, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places.Reasonablesteps shall be taken by the Respondentto insurethat said notices are not altered, defaced,or covered by any other material.(d)Notify theRegionalDirector for Region 18,inwriting,within 20 days from the date of thisOrder,what steps have been taken to complyherewith.1Lpeals Enforcingan Order"shall be substitutedfor the words "a Decisionand Order "In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notify saidRegional Director, inwriting, within10 days from the date ofthisOrder, whatsteps Respondenthas taken to comply herewith." APPENDIXNOTICE TO ALL EMPLOYEESTOMCO STUDS CO., INC.437Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inLocal 29,InternationalWoodworkersofAmerica, AFL-CIO, or any other labor or-ganization, by discriminatorily laying off any ofour employees during a temporary plant shut-down while other employees are retained onthe payroll of the Company and by discrimina-torily continuing such a layoff after the planthas reopened for production,or discriminatingin any other manner in respect to their hire ortenure of employment, or any term or condi-tion of employment.WE WILL NOT unlawfully interrogate em-ployees concerning union activities at our saw-mill and the benefits they expect to receivethrough membershipin a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist Local29, InternationalWoodworkers of America,AFL-CIO, or any other labor organization, andto engage in other concerted activities for thepurpose of collectivebargainingor other mu-tual aid or protection,or to refrain from any orall such activities,except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organizationas a condition of employment,as authorized inSection 8(a)(3) of the Act.WE WILL make Robert A. Johnson whole forany loss of pay suffered between April 3 andMay 22,1967, as a result of his discriminatorylayoff.All of our employees are free to become orremain,or refrain from becoming or remaining,membersof Local 29,InternationalWoodworkersof America,AFL-CIO,or any other labor organiza-tion, except to the extent that such right may be af-fected byan agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) ofthe Act.TOMco STUDS CO., INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 316 FederalBuilding,110 South FourthStreet,Minneapolis,Minnesota 55401, Telephone334-2611.